Interim Decision #1717

MATTER OF Doi:moms
In Visa Petition Proceedings
A-12192152
Decided by District Director March, 14,1967
Since en accountant is a member of the professions within the meaning of section
101(a) (82) of the dunnigration and Nationality Act, as amended by P.L. 89-236,
and since beneficiary, whose foreign education has been evaluated as equivalent
to a baccalaureate degree in accounting erom an accredited institution of higher
learning in the 'United States, is a qualified accountant, he is accorded preference classifications under section 203(a) (8) of the Act as an accountant.

The petition was filed to accord the beneficiary a third preference
classification as a member of the professions based upon his qualifications as an accountant. The beneficiary is a male, single, native and
citizen of Greece, age 82, presently residing in Baltimore, Maryland.
The beneficiary received a Bachelor of Science degree in accounting
in May 1960 from the Graduate Industrial School, Athens, Greece.
The Office of Education, Washington, D.C., has certified that the beneficiary's degree is equivalent to an undergraduate© degree in accounting
from an accredited institution of higher learning in the United States.
From 1961 to 1964 he attended the University of Maryland, College
Park, Maryland, taking graduate courses in economics. He has been
employed as an accountant from August 1966 to date by the International Bank for Reconstruction and Development, Washington, D.C.
The beneficiary intends to engage in his profession in the United States
as an accountant.
A certification pursuant to section 212(a) (14) of the Act, as amended, has been issued by the Department of Labor.
Accountants and auditors are listed among professional occupations
under code 0-01 in the Dictionary of Occupational Titles, Volume II,
Second Edition, prepared by the Department of Labor. In the Third
Edition of the above publication, accountants and auditors are listed

under professional, technical, and managerial occupations, code 160.
Accountants compile and analyze business records and prepare financial reports, such as profit and loss statements, balance sheets, cost
153

Interim Dedision #1717
studies, and tax reports. The major fields of employment are public,
private, and government accounting.
The Occupational Outlook Handbook, 1966-67 edition, of the United
States Department of Labor, states that training in accounting can be
obtained in universities, 4-year colleges, junior colleges, and accounting and private business schools, but that a bachelor's degree with a
major in accounting or a closely related field is increasingly an asset
and may be required for better positions. Candidates with a master's
degree in accounting, as well as college training in other business and
liberal arts subjects, are preferred by many firms. The Handbook further states for beginning accounting positions the Federal Government requires 4 years of college training or an equivalent combination
of education and experience. For teaching positions in accountancy,

most universities require a master's degree or a doctorate. Accountants
who want to get to the top in their profession usually find it necessary
to continue their study of accountancy and related problems —even
though they may have already obtained college degrees or CPA certificates. The Handbook says that keeping track of where the money
goes in the maze of financial transactions in today's business and government requires the services of experts, called accountants, numbering about 450,000 in 1965, of whom more than 80,000 were certified
public accountants. It is also stated. that accounting is one of the
largest fields of professional employment for men and that demand for
college-trained accountants is expected to rise at a fast pace because of
the growing complexity of business and its accounting requirements:
Starting salaries for new college graduates averaged about $6,400 a
Tear and chief accountants in other than public accounting firms
averaged between $10,000 and $16,000 a year. •

James A. Cashin, professor of accounting of Hofstra University,
Hempstead, Long 'Island, New York, and author of "Careers and

Opportunities in Accounting", published in 1965, states that in planning for a career in accounting it is essential to obtain a college degree
with a major in accounting. He points out that during the last fev0
years there has been an increasing emphasis on graduate study and that
a far greater percentage of undergraduate students now go on to earn
a master's degree or a doctorate. Professor Cashin quotes from Robert
M. Trueblood's "The Future of Accounting Education", published in
1960, that in any profession the 'student must be trained to live with
the world for many years beyond his formal education, So that over
the course of his life he can adjust himself to changes in the require.;
ments and activities of his profession. Professor Cashin states that
accounting is now regarded as a profession, just as are medicine, law,
and engineering. He adds that professional accounting associations,
154

r Interim _Decision #1717

through high standards of membership and their publications, have.
also helped earn for accounting the status of a widely recognized
profession.
It is concluded that a person with a bachelor's degree in accounting,
or a combination of education and experience equivalent to such a
degree, is a member of the professions within the meaning of sections
101 (a) (32) and 203(a) (3) of the Act, as amended. The applicant is.
entitled to classification as member of the professions by virtue of his
educational attainments.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference under section 203 (a) (3) of the Immigration and Nationality Act, as amended.

165
82I•454--•89---- )2

